Citation Nr: 1744999	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-18 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran, who died in October 2009, served on active duty in the United States Navy from February 1982 to June 1988 and again from April 1989 to September 2003.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied service connection for the Veteran's cause of death.  The Appellant disagreed and perfected this appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in October 2009.  The death certificate lists multiple drug toxicity as the immediate cause of death.

2. At the time of his death, the Veteran was service-connected for the following disabilities: major depressive disorder with post-traumatic stress disorder; herniated nucleus pulposus, status post discectomy with fusion of C5-6 and C4-5 with pain in the shoulders, arms, and hands; impingement, status post right rotator cuff repair, non-dominant; chronic low back strain; right ankle sprain; scar, status post cervical fusion c5-6 and C4-5; scar, behind left ear, status post parotidectomy; scar, right shoulder, status post arthroscopic surgery; chronic parotitis, right parotid gland; benign lipoma of the brain; and erectile dysfunction.

3. The evidence is in equipoise as to whether the prescribed medications for the service-connected disabilities caused the Veteran's death.

4. Since the Veteran's cause of death is service-connected, no benefit remains to be awarded under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1. The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).

2. The Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. § 20.1106 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Appellant's claim, there is no prejudice in proceeding with adjudication given the favorable nature of the Board's decision.

Service Connection for the Veteran's Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Turning to the facts of the case at hand, there are conflicting medical opinions as to whether the prescribed medications for the Veteran's service-connected disabilities caused his death.

The Veteran died in October 2009.  His death certificate lists the cause of death as multiple drug toxicity caused by accident.  The coroner's toxicological analysis report lists the positive toxicological agents as chlorpheniramine, dextromethorphan, levorphanol, morphine, oxycodone, temazepam and venlafaxine.  There was no alcohol (ETOH).  There were only specific results for morphine at 26 ng/mL and oxycodone at 180 ng/mL.

The Appellant testified that the medications identified in the toxicological analysis had been prescribed by VA to treat the Veteran's psychiatric and orthopedic disabilities.  On the night prior to his death, he had taken Percocet at which time he developed difficulty urinating as well as difficulty swallowing due to a sensation of throat closing.  She noticed throughout the night abnormal, slow breathing sounds and he was found dead in the early morning.

According to the Drug Information Handbook for Physician Assistants, chlorpheniramine is an anti-histamine/decongestant medication, dextromethorphan is an antitussive medication, levorphanol is an analgesic narcotic, morphine is an analgesic narcotic medication, oxycodone is an analgesic narcotic medication, temazepam is a benzodiazepine medication and venlafaxine is an anti-depressant.  Notably, levorphanol, morphine, oxycodone and temazepam are identified as having adverse reactions which include central nervous system (CNS) depression with levorphanol, morphine, oxycodone identified as causing adverse reactions which include respiratory depression.

The Veteran's medical records reflect that he had been prescribed Effexor (venlafaxine) and Restoril (temazepam) to treat his service-connected psychiatric disorder.  He was also prescribed Percocet (oxycodone and acetaminophen) and Ms Contin (morphine) for his service-connected cervical and low back disabilities.  There is no specific prescription for levorphanol in the record, but it is nonetheless a pain medication.  There is no indication that this drug was illicitly obtained.

In May 2012, VA obtained an opinion from a VA physician.  The clinician opined that the Veteran's medications for his service-connected conditions were less likely as not the cause of death.  In so finding, the VA physician only considered oxycodone and morphine and noted the Veteran's toxicity levels at the time of his death, and found that his blood levels for each of these two prescribed medications were not at the toxic/lethal level.  However, an opinion addressing venlafaxine and temazepam separately, or the combined effect of all medications taken for service-connected disabilities, was not provided.

Subsequently, the Appellant obtained an opinion from the county coroner.  In an August 2017 letter, the coroner opined that the medications the Veteran took for his service-connected disability contributed to and caused his death.  Notably, the Appellant had been informed of her right to seek this opinion, and she clearly was aware of the medications prescribed for service-connected disability.  See Hearing Transcript dated August 25, 2017.

Upon review of the record, the Board finds that the evidence is evenly balanced as to whether the Veteran's cause of death is proximately due to or the result of his service-connected disabilities.  By law, the resulting reasonable doubt is resolved in the appellant's favor.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")  

In this respect, the coroner has identified the cause of the Veteran's death as being due to accidental multiple drug toxicity.  Except for the antihistamine and antitussive medications, the remaining medications identified on the toxicology report were prescribed for the Veteran's service-connected disabilities.  The Appellant describes the Veteran as developing respiratory depression, which is identified in literature as an adverse reaction with levorphanol, morphine, and oxycodone.  The coroner has recently identified the medications prescribed for VA service-connected disabilities as causing the Veteran's death.  On the other hand, the VA physician did not consider the effects of the prescriptions of venlafaxine and temazepam in the analysis, or the combined effect of all the medications taken for service-connected disabilities.  Clearly, the expert coroner's opinion as to the cause of death is entitled to significant probative weight.

Accordingly, service connection for the Veteran's cause of death is granted.  




DIC benefits under 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. §  1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  See 38 U.S.C.A. § 1318 (West 2014).  

In this case, the Appellant has been granted entitlement to service connection for the cause of the Veteran's death.  As such, in light of the above noted law governing DIC under 38 U.S.C.A. § 1318 ("benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected.") the claim of entitlement to DIC under 38 U.S.C.A. § 1318  is moot.  Accordingly, the claim is dismissed.



ORDER

Service connection for the cause of the Veteran's death is granted.

The claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is dismissed as moot.





____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


